Case: 1:16-cv-08303 Document #: 213-6 Filed: 10/18/18 Page 1 of 6 PageID #:2919




                          Exhibit K
Case: 1:16-cv-08303 Document #: 213-6 Filed: 10/18/18 Page 2 of 6 PageID #:2919




                                            V.P.
Case: 1:16-cv-08303 Document #: 213-6 Filed: 10/18/18 Page 3 of 6 PageID #:2919




                    Q.B.
Case: 1:16-cv-08303 Document #: 213-6 Filed: 10/18/18 Page 4 of 6 PageID #:2919
Case: 1:16-cv-08303 Document #: 213-6 Filed: 10/18/18 Page 5 of 6 PageID #:2919




                                                                Q.B.




                         Q.B.




                                Q.B.




                                        Q.B.
Case: 1:16-cv-08303 Document #: 213-6 Filed: 10/18/18 Page 6 of 6 PageID #:2919




                       Q.B.




                                                                   Q.B.




                                 Q.B.
